Citation Nr: 1626199	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to secondary service connection for a left knee disability, due to bilateral pes planus with hammertoes and plantar calluses.
 
2. Entitlement to secondary service connection for a low back disability, due to bilateral pes planus with hammertoes and plantar calluses.
 
3. Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus with hammertoes and plantar calluses.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in St. Petersburg, Florida.

In a March 2013 statement, the Veteran withdrew his request for a Travel Board hearing.

This appeal has a protracted procedural history and this history was detailed in an October 2015 remand issued by the Board.  The Board will currently only highlight the reason that another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board remanded in part in order to obtain a supplemental opinion regarding whether the three claims in appellate status were caused or permanently aggravated by the service-connected bilateral foot disability.  This opinion was necessary as the prior opinions of record did not adequately address whether the bilateral foot disability caused alteration in the Veteran's gait which then led to the disabilities in appellate status.

In the subsequently obtained December 2015 opinion (completed without physical examination), the examiner found no objective evidence that the Veteran had an altered gait.  The examiner's negative opinion relied on the lack of evidence in the record of an altered gait.

In a November 2015 private medical opinion, a clinician provided positive opinions - and found that the Veteran had an altered gait.

Based on the inconsistent finding regarding whether the Veteran has an altered gait, an additional opinion is necessary that is completed with benefit of a physical examination of the Veteran.

Upon remand, the AOJ should also update VA treatment records.  See 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, dated February 2015 to the present.

2.  Thereafter, schedule the Veteran for an additional VA examination to determine the etiology of any current bilateral knee and low back disabilities. The electronic claims file must be made available to and reviewed by the examiner.  Although the examiner should review the entire record (in additional to examining and interviewing the Veteran), the examiner should particularly review the prior opinions of record, to include the December 2015 VA and November 2015 private opinions.  The examiner should specifically respond to the following questions:

(a) Whether it is at least as likely as not that the service-connected bilateral foot disability (bilateral pes planus, with hammer toes, and plantar calluses), to include its symptoms such as an altered gait: (1) caused or (2) permanently aggravated any current right knee or left knee disabilities? 

(b) Whether it is at least as likely as not that the service-connected bilateral foot disability, to include its symptoms such as an altered gait: (1) caused or (2) permanently aggravated any current low back disability? 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




